ACCEPTED
                                                                                          03-14-00548-CV
                                                                                                  3761541
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
January 14, 2015                                                                    1/14/2015 10:24:00 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                   No. 03-14-00548-CV

                               In the Third Court of Appeals
                                       Austin, Texas


             M & M ORTHODONTICS P.A., HARLINGEN FAMILY DENTISTRY, P.C.,
                                                      Appellants,
                                             v.

         TEXAS HEALTH AND HUMAN SERVICES COMMISSION, DR. KYLE JANEK, IN HIS
        OFFICIAL CAPACITY AS THE EXECUTIVE COMMISSIONER OF TEXAS HEALTH AND
       HUMAN SERVICES COMMISSION, CAROLE HURLEY, CHIEF ADMINISTRATIVE LAW
      JUDGE FOR THE TEXAS HEALTH AND HUMAN SERVICES COMMISSION, JUDGE KEITH
       GRANTHAM OF THE APPEALS DIVISION OF TEXAS HEALTH AND HUMAN SERVICES
        COMMISSION, AND RICK GILPIN, ADMIN ISTRATfVE LAW JUDGE OF THE APPEALS
               DIVISION TEXAS HEALTH AND HUMAN SERVICES COMMfSSION,
                                                               Appellees.


          On Appeal from the 345th Judicial District Court of Travis County, Texas
                        Trial Court Cause No. D-1-GN-14-00 1 I 09


                         UNOPPOSED MOTION TO DISMISS



     TO   THE HONORABLE JUDGES OF THE THIRD COURT OF APPEALS:

           Now come Appellees, Administrative Law Judges Carole Hurley, Keith

     Grantham, and Rick Gilpin ("the ALJ Appellees"); and Texas Health and Human

     Services Commission ("HHSC") and Dr. Kyle Janek, in his official capacity as the

     Executive Commissioner of Texas Health and Human Services Commission ("Dr.
Janek") (collectively, "the HHSC Appellees"), and file this Unopposed Motion to

Dismiss and would request that this Court issue an Order dismissing this appeal.

                                   I. BACKGROUND


      Recent developments in the underlying administrative proceedings from

which this appeal arises directly impact the current status of this appeal.        On

December 23, 2014, the Texas Health and Human Services- Office of Inspector

General filed Notices of Nonsuit of the underlying administrative actions that were

pending against Appellants in the HHSC Appeals Division before ALJ Gilpin.

Attached hereto as Exhibits "A" and "B" are true and complete copies of the Notices

of Nonsuit filed in HHSC Appeals.

       The filing of these Notices of Nonsuit by the HHSC Office of Inspector

General in the underlying administrative proceedings renders the issues raised by

Appellants in this appeal moot because ALJ Gilpin is no longer presiding over

administrative actions against them.   See Allstate Ins. Co. v. Hallman, 159 S.W.3d
640, 642 (Tex. 2005).   As a result, any opinion the Court could issue would resolve

no live controversy between the parties and would, therefore, be advisory in nature.

See Texas Ass 'n ofBus. v. Texas Air Control Bd. , 852 S.W.2d 440, 444 (Tex. 1993).

               Appellants do not oppose this Motion.




                                                                          Page 2 of6
                             II. CONCLUSION AND PRAYER

      WHEREFORE, PREMISES CONSIDERED, the ALJ Appellees and the

HHSC Appellees respectfully request that the Court dismiss this appeal and that the

Court grant the Appellees such other and further relief to which they have shown

themselves to be entitled.



                                Respectfully submitted,

                                KEN PAXTON
                                Attorney General ofTexas

                                CHARLES E. ROY
                                First Assistant Attorney General

                                JAMES E. DAVIS
                                Deputy Attorney General for Civil Litigation




                                                                        Page 3 of 6
Is/ Raymond C. Winter
RAYMOND C. WINTER
State Bar No. 21791950
Chief, Civil Medicaid Fraud Division
Assistant Attorney General
Raymond. Winter@texasattorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 936-1709
Facsimile:    (512) 499-0712-0167

Attorneys for Appellees, Texas 1-Iealth & Human
Services Commission and Dr. Kyle Janek

Is/ Karen L. Watkins
KAREN L. WATKINS
State Bar No. 20927425
Assistant Attorney General
Administrative Law Division
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4208
Facsimile:    (512) 320-0167
karen.watkins@texasattomeygeneral.gov

Attorneys for the Appellees, Administrative Law
Judges Carole Hurley, Keith Grantham, and Rick
Gilpin




                                        Page 4 of6
                       CERTIFICATE OF CONFERENCE

       The undersigned certifies he contacted counsel for Appellants, Jason Ray,
January /3, 2015, by telephone, on behalf of the HHSC Appellees, THHSC and Dr.
Janek, and on behalf of counsel for the ALJ Appellees, Karen L. Watkins. Mr. Ray
represented that the Appellants are not opposed to the granting of the relief requested
in this Joint Motion.


                                 Is/Raymond C. Winter
                                 RAYMOND C. WINTER
                                 Assistant Attorney General


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has

been served on this the   /4-e day of January, 201 5 on the following:
J .A. Canales                           VIA: File & ServeXpress and E-mail
State Bar No. 03737000
CANALES & SIMONSON, P.C.
2601 Morgan Ave.
P.O. Box 5624
Corpus Christi, Texas 78465-5624
Telephone: (361) 883-0601
Facsimile: (361) 884-7023
tonycanales@canalessimonson.com




                                                                            Page 5 of6
Jason Ray                           VIA: File & ServeXpress and E-mail
State Bar NO. 24000511
RIGGS, ALESHIRE & RAY, P.C.
7 00 Lavaca, Suite 920
Austin, Texas 7870
Telephone: (512) 457-9806
Facsimile: (512) 457-9866
jray@r-alaw.com

Attorneys for Appellants M&M Orthodontics, P.A., Harlingen
Family Dentistry, P.C. and Antoine Dental Center




                              Is/ Karen L. Watkins
                              KAREN L. WATKINS
                              Assistant Attorney General




                                                                  Page 6 of6
EXHIBIT


  A
                           HHSC-APPEALS DOCKET NO. 12-0096-K
                             HHSC-OIG CASE NO. P200803163

M & M ORTHODONTICS, P.A.,                            §                BEFORE THE HEALTH AND
DR. SCOTI MALONE, and                                §
DR. DIANA MALONE,                                    §
          Petitioners,                               §
                                                     §
v.                                                   §         HUMAN SERVICES COMMISSION
                                                     §
TEXAS HEALTH & HUMAN SERVICES                        §
COMMISSION, OFFICE OF INSPECTOR                      §
GENERAL, and CHRISTINE ELLIS, DDS,                   §
           Respondents.                              §                  APPEALS DIVISION


     NOTICE OF NONSUIT AND REQUEST FOR DISMISSAL WITHOUT PREJUDICE


TO THE HONORABLE ADMINISTRATIVE LAW JUDGE:

        The Texas Health and Human Services Commission, Office of Inspector General, and

Christine Ellis, DDS, respectfully file this Notice of Nonsuit. Pursuant to TEX. ADMIN. CODE

§357.495 and TEX. R. Crv. P. 162, ID-ISC-OIG and Christine Ellis, DDS, hereby give notice that

they are taking a nonsuit of their entire case and request that this case immediately be dismissed

without prejudice. This nonsuit is without prejudice to refiling, and is effective immediately on

the filing of this notice on this date.


                                          Respectfully submitted,


                                          GREGABBOTI
                                          Attorney General of Texas

                                          DANIEL T. HODGE
                                          First Assistant Attorney General

                                          JOHN B. SCOTT
                                          Deputy Attorney General for Civil Litigation
Notice of Nonsuit                                                                        Page 1 of4
                   RAYMOND C. WINTER




                              C. WINTER
                   Chief, Civil Medicaid Fraud Division
                   State
                   -     Bar
                         - No. 21791950
                   (512) 936-1709 Direct Dial

                   REYNOLDS BRISSENDEN
                   State Bar No. 24056969
                   (512) 936-2158 Direct Dial

                   Assistant Attorneys General
                   Office of. the Attorney General
                   Civil Medicaid Fraud Division
                   P. 0. Box 12548
                   Austin, Texas 78711-2548
                   Fax (512) 499-0712

                   DOUGLAS C. WlLSON
                   Inspector General

                   JOY SPARKS
                   Deputy Inspector General
                   Chief Counsel

                   KAREN PETTIGREW
                   Director of Sanctions

                   STEVE DALLAS JOHNSON
                   Associate Counsel
                   State Bar No. 00784349

                   11101 Metric Blvd., Building I
                   Austin, Texas 78758
                   (512) 491-4076 Phone
                   (512) 833-6484 Fax

                   ATTORNEYS FOR
                   TEXAS HEALTH AND HUMAN
                   SERVICES COMMISSION,
                   OFFICE OF INSPECTOR GENERAL

Notice ofNonsuit                                          Page 2 of4
                    Dan Hargrove

                    DAN HARGROVE
                    State Bar No. 00790822
                    WATERS & KRAUS, LLP
                    3219 McKinney Avenue
                    Dallas, Texas 75204
                    (214) 357-6244 phone
                    (214) 357-7252 Facsimile

                          -and-

                    Jim Moriarty

                    JAMES MORIARTY
                    State Bar No. 14459000
                    MORIARTY LEYENDECKER, PC
                    4203 Montrose Blvd, Suite 150
                    Houston, TX 77006
                    (713) 528-0700 Telephone

                    ATTORNEYS FOR RELATOR,
                    DR. CHRISTINE ELLIS, D.D.S.




Notice of Nonsuit                                   Page 3 of4
                               CERTIFICATE OF SERVICE

                                         .J.
      I certify that I have on this 1J
                                    :,.;.-day of December, 2014, served copies of this Notice of
Non-Suit upon the HHSC Appeals Division and upon Petitioners, as follows.


 l!ia Facsimi{e 512·2~1-5779   -~                                 -------
 IDISC Appeals Division
 8407 Wall St., Room s-329
 Austin, TX 78754

 Via Facsimile 361-884-7023                      Via Facsimile 512-457-9066
 tonycanales@canalessimonson.com                jray@r-alaw.com
 J.A. Canales, Esq.                              Jason D. Ray
 Canales & Simonson, P.C.                        Riggs, Aleshire, Ray, P.C.
 2601 Morgan Avenue                              700 Lavaca, Suite 920
 P.O. Box 5624                                   Austin, TX 78701
 Corpus Christi, TX 78465

 COUNSEL FOR PETITIONERS                         COUNSEL FOR PETITIONERS

 Via Facsimile 214-357-6244                      Via Email to jim@moriarty.com
 dhargrove@waterskraus.com                       James Moriarty
 Dan Hargrove                                    Moriarty Leyendecker, PC
 Waters & Krauss, LLP                            4203 Montrose Blvd, Suite 150
 Dallas, Texas 75204                             Houston, TX 77006

 COUNSEL FOR RELATOR, CHRISTINE COUNSEL FOR RELATOR, CHRISTINE
 ELLIS, DDS                     ELLIS, DDS




Notice ofNonsuit                                                                    Page 4 of4
                            APPEALS DIVISION
              TEXAS HEALTH AND HUMAN SERVICES COlVIMISSION
                             AUSTIN, TEXAS



M & M ORTHODONTICS, PA,
SCOTT MALONE AND DIANA MALONE
       Petitioners

v.                                               §            CAUSE NO. 12-0096-K

TEXAS HEALTH AND HUMAN SERVICES
COMMISSION, OFFICE OF INSPECTOR
GENERAL, and DR. CHRISTINE ELLIS, DDS,
    Respondents


                                 ORDER OF DISMISSAL


        In response to Respondents' Notice of Nonsuit and Request for Dismissal without
Prejudice in the above-referenced matter, filed with the court on December 23, 2014, it is
hereby ORDERED that cause no. 12-0096-K is DISMISSED WITHOUT PREJUDICE to
refiling.



Signed at Austin, Texas, this 8th day of January, 2015.




                                          Rick Gilpin            V
                                          Administrative Law Judge
EXHIBIT


  B
                            HHSC-APPEALS DOCKET NO. 13-0642-K
                            HHSC-OIG CASE NO. 020111309280633503

HARLINGEN FAMILY DENTISTRY,                          §                BEFORE THE HEALTH AND
DR. JUAN VILLARREAL, and                             §
DR. VIVIAN TEEGARDIN,                                §
           Petitioners,                              §
                                                     §
~                                                    §         HUMAN SERVICES COMMISSION
                                                     §
TEXAS HEALTH & HUMAN SERVICES                        §
COMMISSION, OFFICE OF INSPECTOR                      §
GENERAL, and CHRISTINE ELLIS, DDS,                   §
           Respondents.                              §                 APPEALS DIVISION


    NOTICE OF NONSUIT AND REQUEST FOR DISMISSAL WITHOUT PREJUDICE


TO THE HONORABLE ADMINISTRATIVE LAW JUDGE:

        The Texas Health and Human Services Commission, Office of Inspector General, and

Christine Ellis, DDS, respectfully file this Notice of Nonsuit. Pursuant to TEX. ADMIN. CODE

§357.495, and TEX. R. ClV. P. 162, HHSC-OIG and Christine Ellis, DDS, hereby give notice that

they are taking a nonsuit of their entire case and request that this case immediately be dismissed

without prejudice. This nonsuit is without prejudice to reflling, and is effective immediately on

the filing of this notice on this date.

                                          Respectfully submitted,


                                          GREG ABBOTT
                                          Attorney General of Texas

                                          DANIEL T. HODGE
                                          First Assistant Attorney General

                                          JOHN B. SCOTT
                                          Deputy Attorney General for Civil Litigation


Notice ofNonsuit                                                                         Page 1 of4
                    RAYMOND C. WINTER
                       f, Civil Medicaid Fraud Division


                                          ~
                    Chief, Civil Medicaid Fraud Division
                    State Bar No. 2179195_0
                    (512) 936-1709 Direct Dial

                    REYNOLDS BRlSSENDEN
                    State Bar No. 24056969
                    (512) 936-2158 Direct Dial

                    Assistant Attorneys General
                    Office of the Attorney General
                    Civil Medicaid Fraud Division
                    P. 0. Box 12548
                    Austin, Texas 78711-2548
                    Fax (512) 499-0712

                    DOUGLAS C. WILSON
                    Inspector General

                    JOY SPARKS
                    Deputy Inspector General
                    Chief Counsel

                    KAREN PETTIGREW
                    Director of Sanctions

                    STEVE DALLAS JOHNSON
                    Associate Counsel
                    State Bar No. 00784349

                    11101 Metric Blvd., Building I
                    Austin,Texas78758
                    (512) 491-4076 Phone
                    (512) 833-6484 Fax

                    ATTORNEYS FOR
                    TEXAS HEALTH AND HUMAN
                    SERVICES COMMISSION,
                    OFFICE OF INSPECTOR GENERAL

Notice of Nonsuit                                          Page 2 of 4
                          Dan Hargrove

                          DAN HARGROVE
                         State Bar No. 00790822
                         WATERS & KRAUS, LLP
                         3219 McKinney Avenue
                         Dallas, Texas 75204
                    -----(214) 357-6244 phone            ----------·-·
                         (214) 357-7252 Facsimile

                                -and-
                          Jim Moriarty

                          JAMES MORIARTY
                         State Bar No. 14459000
                         MORIARTY LEYENDECKER, PC
                         4203 Montrose Blvd, Suite 150
                         Houston, TX 77006
                         (713) 528-0700 Telephone

                         ATTORNEYS FOR RELATOR,
                         DR. CHRISTINE ELLIS, D.D.S.




Notice of Nonsuit                                           Page 3 of4
                                           CERTIFICATE OF SERVICE

                                                   J;
                   I certify that I have on this 2..-~ day of December, 2014, served copies of this Notice of
           Non-Suit and Request for Dismissal Without Prejudice upon the ffiiSC Appeals Division and upon
           Petitioners, as follows.

                       - =-=·= = = = = = = = = = = = ; = = = = = = = = = = = = = - = ; -- -
- · · - · · · - - -;::==
            Via Facsimile 512-231-5779
            IlliSC Appeals Division
            8407 Wall St., Room s-329
            Austin, TX 78754

            Via Facsimile 361-884-7023                       Via Facsimile 512-457-9066
            tonycanales@canalessimonson.com                 jray@r-akzw.com
            J.A. Canales, Esq.                               Jason D. Ray
            Canales & Simonson, P.C.                         Riggs, Aleshire, Ray, P.C.
            2601 Morgan Avenue                               700 Lavaca, Suite 920
            P.O. Box 5624                                    Austin, TX 78701
            Corpus Christi, TX 78465                         COUNSEL FOR PETITIONERS
            COUNSEL FOR PETITIONERS

            Via Facsimile 214-357-6244     Vw Email to jim@moriarty.com
            dhorgrove@waterskraus.com      James Moriarty
            Dan Hargrove                   Moriarty Leyendecker, PC
            Waters & Krauss, LLP           4203 Montrose Blvd, Suite 150
            Dallas, Texas 75204            Houston, TX 77006
            COUNSEL FOR RELATOR, CHRISTINE COUNSEL FOR RELATOR, CHRISTINE
            ELLIS, DDS                     ELLIS, DDS




           Notice of Nonsuit                                                                     Page4 of4
                             APPEALS DIVISION
               TEXAS HEALTH AND HUMAN SERVICES COMMISSION
                              AUSTIN, TEXAS



HARLINGEN FAl\fiLY DENTISTRY,
DR. JUAN VILLAREAL, and
DR. VIVIAN TEEGARDIN,
      Petitioners

v.                                                §           CAUSE NO. 13-0642-K

TEXAS HEALTH & HUMAN SERVICES
COMMISSION, OFFICE OF INSPECTOR
GENERAL, and CHRISTINE ELLIS DDS,
    Respondents



                                 ORDER OF DISMISSAL


      In response to Petitioners' Notice of Nonsuit and Request for Dismissal without
Prejudice in the above-referenced matter, filed with the court on December 23, 2014, it is
hereby ORDERED that cause number 13-0642-K is hereby DISlVIISSED WITHOUT
PREJUDICE to refiling.



Signed at Austin, Texas, this 8th day of January, 2015.




                                          Rick Gilpin
                                          Administrative Law Judge